STOULIG, Judge.
Defendant, Larry H. Blanchard, Sr., has appealed a judgment awarding $1,119.90 to Employers Liability Assurance Corporation, Ltd., as subrogee of its insured, Waterfront Haulers, Inc. This is the amount of workmen’s compensation paid by plaintiff to Louis Wicks, Waterfront’s employee injured in a truck-automobile collision on I — 10 in the City of New Orleans.
This matter was consolidated for trial with Blanchard et al. v. Wicks, et al., La. App. 314 So.2d 366 and for the reasons assigned in that case, this judgment is affirmed.
Affirmed.
REDMANN, J., dissents with written reasons.